Citation Nr: 0117889	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  97-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

The propriety of the initial 10 percent rating for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 rating decision in 
which the RO granted service connection for eczema and 
assigned a noncompensable rating, effective March 21, 1995.  
The veteran appealed for a higher initial rating.  In a 
December 1998 rating decision, the RO granted a higher 
initial rating of 10 percent for eczema, effective March 21, 
1995.  The veteran has continued to appeal for a higher 
initial rating.  Inasmuch as the appeal is from an original 
award, the Board has framed that issue as shown on the title 
page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (appeals from original awards are not 
construed as claims for increased ratings).  In February 
2001, the veteran appeared for a hearing before the 
undersigned member of the Board in Washington, D.C.

At his hearing in February 2001, the veteran submitted a 
written statement in which he raised the issues of 
entitlement to service connection for muscle cramping, joint 
pain, muscle pain, nervous system defects, immune deficiency 
and a mood disorder as a result of exposure to Agent Orange.  
The RO has not adjudicated these claims and they are referred 
back to the RO for initial consideration.


REMAND

The Board notes that the veteran's eczema has been rated 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7806, pertaining to eczema.  This diagnostic code provides 
that, where there is slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area, a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  When there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent rating is assigned.  Id.  When 
there is constant exudation or constant itching, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
warranted.  Id.  Eczema which is productive of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or is exceptionally repugnant is rated 50 
percent disabling.  Id.

On an official examination in February 1998, the veteran 
reported that he did not have any skin problems until 1971 
when he was serving in Vietnam.  He noted a history of 
exposure to Agent Orange and other herbicides that were 
sprayed from aircraft.  His skin problems were initially 
diagnosed as a foot fungus.  He was treated with salves and 
ointments for skin peeling and blisters on his body.  
Beginning in the middle of the 1970's, the veteran indicated 
that he developed an itchy outbreak on his body which was 
first suspected to be shingles.  His attacks have worsened in 
the three years prior to the examination, and he said that he 
was never completely free of skin manifestations, although 
they may persist to a greater or lesser extent.  On 
examination, the veteran's skin was free of any symptoms.  
The official examiner noted that an evaluation of the veteran 
was hardly possible because of the absence of skin symptoms 
at that time.  Based on the veteran's reported history, it 
was indicated that the veteran had recurring  attacks, but a 
skin biopsy during an active phase was recommended.

The Board notes that there are no current clinical findings 
regarding the veteran's eczema.  The December 1998 rating 
decision assigned a 10 percent evaluation based on resolution 
of reasonable doubt in favor of the veteran.  At his hearing 
before the undersigned member of the Board in February 2001, 
the veteran testified that his service-connected skin 
disorder was not symptomatic at the time of the last official 
dermatological examination in February 1998.  The veteran and 
his representative have requested a further official 
examination of the veteran's condition when it is symptomatic 
to obtain an accurate clinical picture of the severity of the 
service-connected skin disorder.

Without current clinical findings, and in light of the 
veteran's testimony subsequent to the February 1998 official 
examination that his condition is more disabling than 
reflected by the current rating, a decision with regard to 
the veteran's claim for a higher rating cannot be 
accomplished.  Hence, further official examination is 
warranted.  Moreover, as the claim involves a question of the 
initial evaluation assigned after a grant of service 
connection, consistent with the Fenderson decision, the RO 
should, when adjudicating the claim, consider whether 
"staged ratings" would be appropriate in evaluating the 
veteran's eczema.

In addition, the Board notes that the veteran currently 
resides in Germany.  Based on the large number of clinical 
records in the claims folder which have already been 
translated from German, the RO is advised to review all 
records which are associated with the claims folder 
subsequent to this remand.  If additional translation of any 
records is required, such translation should be completed and 
associated with the claims folder before the case is returned 
to the Board for further appellate consideration.

At his hearing, the veteran testified that he had sent a 
package of records pertaining to his skin disorder to the 
Washington, D.C., RO which were not currently in the claims 
folder.  Subsequent to the hearing, the veteran's 
representative received a copy of the signed receipts showing 
that personnel at the Washington, D.C. RO had, in fact, 
signed for the documents that the veteran had sent to them.  
Nevertheless, inquiry at the Washington, D.C. RO did not 
result in the location or association of those records with 
the claims folder.  The Washington, D.C. RO indicated that 
there were no additional records of the veteran at that 
facility.  Based on this apparent inconsistency, the Board 
finds it appropriate to suggest to the veteran that he may 
submit any additional evidence in favor of his claim; the RO 
is advised to associate any additional records with the 
claims folder.

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file outstanding medical 
records pertaining to the veteran's 
service-connected skin disorder, to 
include health care provider(s) 
identified by the veteran.  If any 
requested records are unavailable or 
cannot be obtained, this fact, along with 
an explanation, should be noted in the 
claims file.  Any records which are 
written in German should be translated 
and the translations associated with the 
claims folder.

2.  After the RO associates with the 
claims file any and all outstanding 
records of pertinent medical treatment, 
the veteran should undergo an official 
dermatological examination to identify 
the current severity of the service-
connected skin disorder.  All tests, 
studies, and consultations deemed 
warranted by the examiner should be 
accomplished.  All clinical findings 
should be reported in detail.  Following 
examination of the veteran, the examiner 
should specifically comment as to whether 
the veteran's service-connected eczema is 
productive of each of the following 
manifestations:  constant exudation; 
constant itching; extensive lesions; 
marked disfigurement; ulceration; 
extensive exfoliation or crusting; 
systemic or nervous manifestations; 
exceptional repugnance.

3.  The RO should review the claims 
folder to determine whether the actions 
requested by this REMAND have been 
complied with in full.  If any requested 
action is not undertaken, or is taken in 
a deficient manner, the claims file 
should be returned for immediate 
corrective action.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the claim for a higher 
initial evaluation for eczema, on the 
basis of all pertinent evidence, and all 
pertinent legal authority, specifically 
to include that cited to above.  In 
adjudicating the claim for higher 
evaluation, the RO should consider 
whether "staged ratings" are 
warranted, pursuant to the Fenderson 
decision.

5.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
given the opportunity to respond before 
the case is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


